                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   RYAN D. HASTINGS
                                                                                           4   Nevada Bar No. 12394
                                                                                               2525 Box Canyon Drive
                                                                                           5   Las Vegas, NV 89128
                                                                                               Telephone: (702) 538-9074
                                                                                           6   Facsimile: (702) 538-9113
                                                                                               sanderson@lkglawfirm.com
                                                                                           7
                                                                                               rhastings@lkglawfirm.com
                                                                                           8   Attorneys for Defendant Sierra
                                                                                               Ranch Homeowners’ Association
                                                                                           9
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          10
                                                                                                                                DISTRICT OF NEVADA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                               LINEAR MORTGAGE, LLC,                           Case No.:    2:17-cv-00109-APG-EJY
                                                                                          12

                                                                                          13                 Plaintiff,                        STIPULATION AND ORDER
                                                                                                                                               EXTENDING REPLY DEADLINE
                                                                                          14   vs.
                                                                                                                                               [ECF. 89]
                                                                                          15   ANTRICE WILLIAMS; SIERRA RANCH
                                                                                               HOMEOWNERS ASSOCIATION; LEACH
                                                                                          16   JOHNSON SONG & GRUCHOW, LTD.;
                                                                                               SATICOY BAY LLC SERIES 5841 FERAL
                                                                                          17   GARDEN; DOE INDIVIDUALS I-X,
                                                                                          18   inclusive, and ,ROE CORPORATIONS I-X,
                                                                                               inclusive,
                                                                                          19
                                                                                                             Defendants.
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23          Defendant Sierra Ranch Homeowners’ Association (the “Association”), and Linear

                                                                                          24   Mortgage, LLC, (“Plaintiff”), by and through counsel of record, hereby stipulate and agree as

                                                                                          25   follows:

                                                                                          26
                                                                                          27   ///

                                                                                          28   ///

                                                                                                                                         Page 1 of 2
                                                                                           1          1.       On June 6, 2019, the Plaintiff filed a First Amended Complaint (ECF. 74).

                                                                                           2          2.       On August 19, 2019, the Association filed a Motion to Dismiss First Amended

                                                                                           3   Complaint (ECF. 89).

                                                                                           4          3.       On September 3, 2019, the Plaintiff filed a Response to Motion to Dismiss

                                                                                           5   Amended Complaint (ECF. 90).

                                                                                           6          4.       The Association’s reply is currently due September 10, 2019. Based on current

                                                                                           7   workload, counsel for the Association has requested, and Plaintiff’s counsel has agreed, to a one

                                                                                           8   week extension to file its reply to its Response.

                                                                                           9          5.       The Parties agree to extend the reply deadline for the Association to September

                                                                                          10   17, 2019.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11          6.       This is the Parties’ first request of this extension and is not intended to delay the
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                          12   case or to prejudice any party.

                                                                                          13   Agreed to by:

                                                                                          14   Leach Kern Gruchow Anderson Song                              Akerman, LLP

                                                                                          15   /s/ Ryan D. Hastings                                          /s/ Scott R. Lachman
                                                                                               _______________________________                               _____________________________
                                                                                          16   Sean L. Anderson                                              Natalie L. Winslow
                                                                                          17   Nevada Bar No. 7259                                           Nevada Bar No. 12125
                                                                                               Ryan D. Hastings                                              Scott R. Lachman
                                                                                          18   Nevada Bar No. 12394                                          Nevada Bar No. 12016
                                                                                               2525 Box Canyon Drive                                         1635 Village Center Circle, #200
                                                                                          19   Las Vegas, NV 89128                                           Las Vegas, NV 89134
                                                                                               Attorneys for Sierra Ranch                                    Attorneys for Linear Mortgage, LLC
                                                                                          20
                                                                                               Homeowners’ Association
                                                                                          21

                                                                                          22                                                 ORDER

                                                                                          23                   IT IS SO ORDERED this ____
                                                                                                                                     10th day
                                                                                                                                          dayof September, 2019.
                                                                                                                                              September,   2019.

                                                                                          24

                                                                                          25
                                                                                                                                                     ____________________________________
                                                                                          26                                                         U.S. DISTRICT JUDGE

                                                                                          27

                                                                                          28

                                                                                                                                            Page 2 of 2
